IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HAMILTON TOWNSHIP,             : No. 40 MM 2014
                               :
               Petitioner      :
                               :
                               :
          v.                   :
                               :
                               :
ZONING HEARING BOARD OF        :
HAMILTON TOWNSHIP, AND PACONA :
CORPORATION D/B/A GLUCO LODGE, :
                               :
               Respondents     :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file a Petition

for Allowance of Appeal within 15 days of this order.